 

 

 

 

 

|| uspc spNy
| DOCUMENT
| ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT | POC #_____
SOUTHERN DISTRICT OF NEW YORK | DATE FILED: | 275 -) 7
x
JOSHUA SCHLEIFER, 47-CV-08789 (AJN) (RWL)
Plaintiff,
ORDER
- against -
LEXUS OF MANHATTAN et al.,
Defendants.
X

 

Plaintiffs request concerning Defendant’s production of the list of customers
receiving the texts at issue (Dkt. 111) is resolved as follows:

This putative class action stems from texts sent to a previous Honda of Manhattan
customer. The texts sought to introduce previous Honda of Manhattan customers to
Lexus of Manhattan service. As the Second Amended Complaint alleges, the unsolicited
text initiating the exchange read as follows: “Good morning, this is Jen, the service
concierge from Lexus of Manhattan. Can | text you regarding a special maintenance offer
for your Honda Vehicle.” (Second Amended Complaint {| 20.) Notwithstanding Plaintiff's
expansive proposed class definition (“All persons within the United States, who received
any unsolicited text message from Defendants...”), the discovery sought by Plaintiff is
neither relevant nor proportionate to what actually is at issue in this litigation, and it comes
far too late in the litigation (as Defendant Lexus of Manhattan produced the customer list
in June 2018). Accordingly, the request for a conference is denied, and the request to
compel production of a class list beyond customers of Honda or Manhattan that received

the solicitation is denied.

 
SO ORDERED.

oe a crt
Ca"

 

ROBERT W. LEHRBURGER
UNITED STATES MAGISTRATE JUDGE

 

Dated: December 5, 2019
New York, New York

Copies transmitted this date to all counsel of record.
